UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7349



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HILTON THOMAS, a/k/a Dinkles,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-97-355-WMN)


Submitted:   January 30, 2004          Decided:     February 27, 2004


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hilton Thomas, Appellant Pro Se. Jamie M. Bennett, Robert Reeves
Harding, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hilton Thomas appeals the district court’s order denying

his Fed. R. Civ. P. 33 motion for a new trial.          We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Hilton, No. CR-97-355-WMN (D. Md. July 30, 2003). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -